s - exempt and government entities ' division department of the treasury internal_revenue_service washington d c jul seterra th uniform issue list t legend taxpayer a financial advisor b company c amount d date e date f date g date h date k plan x ira y dear this is in response to a ruling_request dated iene suodlemented by a letter dated submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested ’ taxpayer a age represents that he received a distribution from plan x totaling amount d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to an error made by financial advisor b taxpayer a further represents that amount d has not been used for any other purpose taxpayer a attempted to transfer amount d from plan x to ira y taxpayer a established ira y on date h amount d was distributed in the form of a check issued on date e and received by taxpayer a on date f the check was made payable to company c for the benefit of taxpayer a and was received and deposited by financial advisor b on date g however financial advisor b mistakenly transferred amount d through a clerical_error into a non-ira savings account of taxpayer a held by company c the non-ira account had an account number similar to that of ira y the error was not discovered by taxpayer a until date k _ based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribytion to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred ' - ‘ the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error made by financial advisor b ' therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from plan x taxpayer a is hereby granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_402 of the ‘code except the 60-day rollover requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may - be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office _ if you have any questions regarding this ruling you may contact kereererekrerereekeeerererrerreereerrerrereerekreek sincerely yours donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of letter
